Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 8, 2016                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152007(19)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152007
  v                                                          COA: 326670
                                                             Wayne CC: 93-010859-FC
  JESSE LEE AGNEW,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to hold this matter
  in abeyance for 30 days or until counsel files a supplemental pleading in the case is
  GRANTED. The matter is held in abeyance until January 25, 2016, or until counsel files
  the supplemental pleading, whichever comes first.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 8, 2016